   Case 2:21-cr-00186-JNP Document 1 Filed 04/28/21 PageID.1 Page 1 of 6




ANDREA T. MARTINEZ, Acting United States Attorney (#9313)
JAMIE Z. THOMAS, Assistant United States Attorney (#9420)
Attorneys for the United States of America
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
                                                                       SEALED
Telephone: (801) 524-5682

                          IN THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF UTAH


  UNITED STATES OF AMERICA,                                      INDICTMENT

            Plaintiff,                             Counts 1-4: Bank Fraud, 18 U.S.C. §§ 1344
                                                   and2
            vs.
                                                   Counts 5-8: Aggravated Identity Fraud, 18
  DEVIN DAVID MANN EREKSON,                        U.S.C. §§ 1028(A) and 2

            Defendant.                             Count 9: Possession of Stolen Mail, 18
                                                   U.S.C. § 1708

                                                   Count 10: Theft of Government Property, 18
                                                   U.S.C. § 641


                                                       Case: 2:21-cr-00186
                                                       Assigned To : Parrish, Jill N.
       The Grand Jury charges:                         Assign. Date : 4/28/2021


                                          COUNTS 1-4
                                      18 U.S.C. §§1344 and 2
                                           (Bank Fraud)

                           SCHEME AND ARTIFICE TO DEFRAUD

       1.         Beginning on or about September 22, 2020 and continuing through at least March

5, 2021 in the District of Utah and elsewhere,

                                DEVIN DAVID MANN EREKSON,
    Case 2:21-cr-00186-JNP Document 1 Filed 04/28/21 PageID.2 Page 2 of 6




Defendant herein, together with others known and unknown to the Grand Jury, did knowingly

devise and execute and attempt to execute a scheme and artifice to defraud individuals and

financial institutions including Mountain America Credit Union ("MACU"), America First Credit

Union ("AFCU"), and other financial institutions as defined by 18 U.S.C. § 20, and to obtain

moneys and :fi.mds owned by and under the custody and control of said financial institutions by

means of false pretenses, representations, and promises, and the scheme and artifice consisted of

the following conduct:

        2.      EREKSON, together with others known and unknown to the Grand Jury, stole

mail and committed vehicle burglaries in order to obtain personal identifying information

including identifying documents such as driver licenses and Social Security cards, checks, debit

cards, and credit cards for the purpose of obtaining funds belonging to other persons and financial

institutions.

        3.      EREKSON, together with others known and unknown to the Grand Jury, used

personal identifying information to forge checks and through means of such forgeries, obtain

funds from financial institutions.

       MANNER AND MEANS OF THE SCHEME AND ARTIFICE TO DEFRAUD

        4.      In execution and in furtherance of the scheme and artifice to defraud, on or about

October 7, 2020, EREKSON broke into a vehicle belonging to T.D. in North Salt Lake, Utah and

stole items including T.D. 's driver license.

        5.      In furtherance of the scheme, on or about September 23, 2020, EREKSON

obtained checks belonging to T.C. by burglarizing T.C.'s vehicle in Draper, Utah. EREKSON

made several checks payable to T.D. in the amounts of $1500, $1,700, $1,900, $1,600, and

$2,300, and using T.D.'s driver license that EREKSON had stolen, presented the financial



                                                  2
     Case 2:21-cr-00186-JNP Document 1 Filed 04/28/21 PageID.3 Page 3 of 6




instruments to various MACU branches on October 7, 2020 with the intent to negotiate the stolen

instruments, which did not belong to EREKSON to obtain money under the custody and control

of MACU, in violation of 18 U.S.C. § 1344.

       6.       In furtherance of the scheme, between September 22, 2020 and March 5, 2021,

EREKSON used the identities ofT.D., O.S., R.B., M.T., and others without their permission and

knowledge, and while purporting to be T.D., O.S., R.B., M.T. and others, presented stolen or

forged financial instruments to various branches of MACU with the intent to negotiate the stolen

or forged financial instruments which did not belong to EREKSON to obtain money under the

custody and control ofMACU, in violation of 18 U.S.C. §§ 1344 and 2.

       7.    . It was further part of the scheme and artifice to defraud that EREKSON presented

stolen or forged checks at the following institutions for the purpose of obtaining money under the

custody and control of the financial institutions described in the counts below:

 Count        On or About Date        Financial Institution and        Transaction       Amount
                                           Account Owner
 1          9/9/20                   MACU/Freedom Bridge             Presented a         $1400
                                     Investments                     check to MACU
                                                                     which had been
                                                                     stolen in a
                                                                     vehicle burglary
                                                                     and belonged to
                                                                     Freedom Bridge
                                                                     Investments
                                                                     using the stolen
                                                                     identification of
                                                                     O.S.
 2          10/7/20                  MACU/T.C.                       Presented a         $1500
                                                                     check to MACU
                                                                     which had been
                                                                     stolen and
                                                                     belonged to T.C.
                                                                     using the stolen
                                                                     identification of
                                                                     T.D.



                                                  3
     Case 2:21-cr-00186-JNP Document 1 Filed 04/28/21 PageID.4 Page 4 of 6




 Count      On or About Date          Financial Institution and        Transaction          Amount
                                          Account Owner
 3        12/22/20                   MACU/J.A.                       Presented a            $1200
                                                                     check to MACU
                                                                     which had been
                                                                     stolen and
                                                                     belonged to J.A.
                                                                     using the stolen
                                                                     identification of
                                                                     R.B.
 4        1/7/21                     AFCU/WJ Holdings                Presented a            $1400
                                                                     check to AFCU
                                                                     which had been
                                                                     stolen and
                                                                     belonged to WJ
                                                                     Holdings using
                                                                     the stolen
                                                                     identification of
                                                                     M.T.

All in violation of 18 U.S.C. §§ 1344 and 2.


                                           COUNTS 5-8
                                     18 U.S.C. §§ 1028A and 2
                                    (Aggravated Identity Fraud)

                     On or about the dates listed below, in the District of Utah,

                               DEVIN DAVID MANN EREKSON,

defendant herein, aided and abetted by others known and unknown to the Grand Jury, did

knowingly transfer and possess and use, without lawful authority, a means of identification of other

persons, T.D., O.S., R.B., and M.T., actual individuals who names are known to the United States,

during and in relation to a felony enumerated in 18 U.S.C. § 1028A(c), to wit: Bank Fraud, in

violation of 18 U.S.C. § 1344, as alleged in Counts 1-4 of this Indictment, knowing that each

means of identification belonged to other actual persons, all in violation of 18 U.S.C. §

1028(A)(a)(l), as described in the counts below:



                                                   4
     Case 2:21-cr-00186-JNP Document 1 Filed 04/28/21 PageID.5 Page 5 of 6




 Count    On or About Date        Identification of                 Enumerated Felony
                                  Another Person
 5        9/9/20                Stolen identification    Bank Fraud as alleged in Count 1, which is
                                ofO.S.                   incorporated by reference herein
 6        10/7/20               Stolen identification    Bank Fraud as alleged in Count 2, which is
                                ofT.D.                   incorporated by reference herein
 7        12/22/20              Stolen identification    Bank Fraud as alleged in Cmmt 3, which is
                                ofR.B.                   incorporated by reference herein
 8        1/7/21                Stolen identification    Bank Fraud as alleged in Count 4, which is
                                ofM.T.                   incorporated by reference herein

All in violation of 18 U.S.C. §§ 1028(A)(a)(l) and 2.


                                            COUNT9
                                        18 u.s.c. §§ 1708
                                    (Possession of Stolen Mail)

                          On or about February 9, 2021, in the District of Utah,

                              DEVIN DAVID MANN EREKSON,

defendant herein, did unlawfully have in his possession articles which had been contained within

mail that had been stolen from a mail receptacle, to wit: pieces of mail belonging to M.R., K.W.,

and J.R., and knowing the same to have been stolen;

All in violation of 18 U.S.C. § 1708.


                                           COUNT 10
                                          18 u.s.c. § 641
                                  (Theft of Government Property)

                          On or about February 4, 2021, in the District of Utah,

                               DEVIN DAYID MANN EREKSON,

defendant herein, willfully and knowingly did steal and purloin property of a value exceeding




                                                 5
    Case 2:21-cr-00186-JNP Document 1 Filed 04/28/21 PageID.6 Page 6 of 6




$1,000 of the goods and property of the United States;

All in violation of 18 U.S.C. § 641.

                                                     A TRUE BILL:



                                                     FOREPERSON OF THE GRAND JURY




                                                 6
